:?




     OFFICE    OF THE    ATTORNN      GENERAL        OF TEXAS
                             AUSTIN




Honorable Jams M. Xildrty
Director, Xotor TransportationDivision
Railroad Coxul8sfon or Texas
Austin, Texas

Dear Sir:               ODlnlon x0.




                                            ri ro3pome          tG   t::e




                                      ho Railroad Comziu~lon
                                                 OSJL-tifiCdX Gf
                                      09, authorizingthe mid
                                   orate a8 a comon corrisr
                                              via Eearm erd
                                               rend 44, ena
                                            lo n3a lYOl.lklL"
                        KGS. 44 and 72, but tho euthority 0r
                        to transport froi,c:tit
                                             over tke above
                         to the following rastrictions:
                  ho npplioent Is exgrossly pro-
            hibited and roatrfcted fr;;rrr
                                         rondurlng
            any oo.miononrrler service OG frel*t
            both intrastate un6 intarsttito, o?i&-
            natlng in or deetinad to Ecrtrna,i;ock-
            dale, La Gmxq~e or intemodlate point8
            between Braaond rmd La Grsngo.
            "2. The opplioant  is expresslysnhib-
            lted and rentriotediron mnderiq    any
            6ommcm oarrlsr 8ervlae on rrei~t , both
                ,--




libnorableJames ab.Klldoy, cay il,1939, Pai;e2


          interstate and intrastate,originnt1nC in
          or destined   to Eallotsvillo   or Yoc.kiix.
          "3. The aPplionnt Is expressly prohibited
          and restricted from transportingover this
          rout0 nny freight, including,intarc~Ein~c
          rrelght including both intrastuic a:d in-
          terstate ireight, from Port Korth, Cclles
          or v&co and destined to Fastrop, Snitii-
          ville, Seguin or Luling and freight origi-
          nating in suoh points ma dostinod to Fort
          Worth, Dallas or iinco.
          "4. Tho nppliaant is oxprassly proSbite&
          end rostriotcd from transportingGvor tfi:s
          rout0 any rroigm    inchdin~ interchzng~
          freight and ih0iuain~ both intrastate and
          interstate fraight, from Tort i?Grth, Dcllns
          or XacO and destined to Austin, San Antonio,
          or iloustonand freight, including lnter-
          change freight and inciuding both inter-
          state snd intrastato freight Eron San An-
          tonio, or Houston and destined to Fort
          Worth, Dallas or :‘ino~.~
          You advise that the i?erdorTruck Lines, serving
in that portloular section, has n'certllicatcwith all
rights Md no restrictiOnstG pick up freight and intcr-
lino some at all points On its route, inoluding liCllct3-
vi110 and Yookun. 8160, wo nro advised thnt Sad hrrox
sl:jOholds oertifioateNo, 2761 issued on February 14,
1934, authorizing operation as a.commGn carrier motor
ocrrier from Austin to La Grange end La Grange to schul-
enburg~with the restriotionthat Red rirrot;should 50 pro-
hibited from serving Lo.Grange on shipmentsorlgincting
in Houston and rrom serving Houston on shipments orizi-
nating in La Grange. Under such certificatesaid Red Ar-
row was also prohibited from serving BnstrGp nnd Smith-
                             g in Austin or at poiilt3 be-
ville on shipments 0rir;inatin
tween Austin and San Antonio, such rcntrictlonslso op-
plying on shipments originating ot Smithvllle or Bcstrop
aestimd  to Austin or points intermediatebetween Smith-
vllle and Austin. Xe are also advised that Red Arrow
?roight Lines, Inc., holds CertificateUo. 2664 issued on
June 23, 1932, authorizing operation as a common carrier
motor carrier rrom Houston to San Antonio via GonznleS,
Sahulenburg,Eagle Lake, East Bernard and iiichmond.

         .
Honorable James Y. Kilday, Llay8, 1939, ?age 3


          You request our opinion na to whothor or not t!:e
said Red hrrwa i'rel&t Llnoa, EIO., s.'ouldbe artittcd to
glck up and intsrllne fralght at :;chulonburgfrom the
Eorchr Truck iines, said rreight 0riClnatins at I:nllctts-
vi110 and Yoakum, taking into conaidcrationtho fact that
the Horder Truck Lines has a oortificateto pick UL,such
freight at thoae points.
            Tho rostrlctionXo. 2 contained in Ce$tiZiasto
Ko. 3009 13 char in its torz and prohibits           Ksd ~rroiv
Freight Llnca, Inc., iron rnndoring ray ~0~7.0~.cnrrier Dar-
vice onfreight orlglnntlng in or destined to iinllot%‘ills
alidYoakum. The lant;uai;o   used in the restriction is ruch
brooder than rio?lld have been nocoa,sarJto iis   ve pm11:3itce
Aed .Arrowfrom pickin u> or delivorinc     froi;:,i;t   at Ilzllcts-
vi116 and Yoakum. 3or tke purpose of t.‘:is     opinion it m.y
be ‘concededth6t prior to th writing oi Certii'ic:;ti          ;:a.
3009, iibdkrrou could intorlino at Schulcnburg and under
the service conoerned in the qucntlon xh:ch you sAmit to
U3. Ked Arrow iQ?ei@t Lines, Inc., war;not required to cc-
oept Cortlfioatte  X0. 3004. Zad Zed :zroi-;  bcircd      to do SO
it could have retained its ri&t to interline at %:&an-
burg and could have rojeoted the certificatetondered-it
on January 26, 1939, containingthe restriction *:hiich           pro-
hibited it from perrorminssuch cervico. Iinvin~accented
tha aertifioate,   Rod Arrow Frolght Lines, Ino., took the
sazmesubjeot to the roatriotlonot'hercincontained. Yor
the bonefits therein granted it oxchznged its right to ic-
torlino nt Sotulenburg..Under the schoduloswhich~T&d Ar-
rw was able to mointnin prior to receipt of Certificate
No. 3009, it may not heve baon able to Compet8 for the
Yodsum and Iiallettsvillc   freight-interlioedat Cchulen-
burg and It mayVrell hcvc boon tha purpose of the izil-
road Commission to rcfraln from setting i;edPrrorrug so
as to enable It to oompete for such shipments. In any
event, the lungua,?eoontafned in restrictionNo. 2 of
such CertificateNo. 3009 15 eo olenr end unambi&uous as
not to be ousoeptlbleof construction. It cannot render
any oomnon carrier   servlco on freight originating In or
destined to Halletsvilleand YOakum.
            Your question in neoessarilycnswared in *ho
negatdve.
                                         Yours very truly